IN THE SUPREME COURT OF THE STATE OF DELAWARE

ADRIENNE BERRY,                          §
                                         §      No. 209, 2014
      Plaintiff Below-                   §
      Appellant                          §      Court Below: Superior Court
                                         §      of the State of Delaware in and
v.                                       §      for New Castle County
                                         §
STATE FARM MUTUAL                        §
INSURANCE COMPANY and                    §
SIOBHAIN KETHLEEN SULLIVAN               §      C.A. No. N11C02102
                                         §
      Defendants Below-                  §
      Appellees                          §

                            Submitted: July 18, 2014
                           Decided: October 16, 2014

      Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                   ORDER
      On this 16th day of October 2014, after careful consideration of the parties’

briefs, we find that the Superior Court’s judgments should be affirmed on the basis

of its well-reasoned Letter Opinions, dated March 26, 2014.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Henry duPont Ridgely
                                             Justice